UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1195


YURIY SERGEYEVICH VEDMETSKIY,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 9, 2015                   Decided:   October 14, 2015


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yuriy Sergeyevich Vedmetskiy, Petitioner Pro Se.  Benjamin C.
Mizer, Eric Warren Marsteller, Timothy Bo Stanton, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Yuriy    Sergeyevich       Vedmetskiy,     a    native     and      citizen    of

Russia,    petitions      for   review   of   an     order    of     the    Board   of

Immigration Appeals (“Board”) denying his motion to consolidate

his appeal with his wife’s appeal of her removal order. *                      Because

the Board had already dismissed the wife’s appeal by the time it

adjudicated Vedmetskiy’s motion, we conclude that the Board did

not abuse its discretion in denying the motion to consolidate as

moot.     We therefore deny the petition for review.                       See In re:

Vedmetskiy (B.I.A. Jan. 26, 2015).

     Moreover, because we have also denied his wife’s petition

for review, see Chepurina v. Holder, 599 F. App’x 501 (4th Cir.

2015), we deny as moot Vedmetskiy’s request that we consolidate

their    petitions   on    appeal.       We   dispense       with    oral      argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                    PETITION DENIED




     * Vedmetskiy      only     challenges    this    aspect        of   the   Board’s
decision.



                                         2